Citation Nr: 1520190	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989 and from February 2004 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.  In March 2015, the Veteran testified before the Board at a hearing held at the RO.

The Board has expanded the scope of the Veteran's appeal of service connection for PTSD to include any psychiatric disorder diagnosed during the appeal, as reflected on the title page, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran suffers from PTSD related to his active duty.

2.  The Veteran's depression is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2014).

2.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a March 2009 letter.  The claim was then adjudicated in November 2009, and most recently in an July 2011 statement of the case.  Mayfield, 444 F. 3d at 1333-34.

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded a VA examination in September 2009 in order to adjudicate his PTSD claim. That examination addressed the etiology of the Veteran's current psychiatric disorder.  The Board finds that the proffered opinion was based upon thorough interview with the Veteran and review of the record.  From this evidence, conclusions with reasoned medical explanations were reached and are sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.


II.  Analysis

The Veteran contends that he currently suffers from PTSD and/or depression due to events that occurred during active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such includes psychosis, but not PTSD.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, including psychosis, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

During the course of the appeal, VA amended its regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, state that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran's stressors in this case have been conceded based upon the amended regulations as explained above.  Specifically, the Veteran contends that while stationed in Iraq in 2004, an explosive device killed at least seven servicemen.  In documents of record, the Veteran has added that since returning home from Iraq, he has heard of others that he knew personally that have been killed.  In this case, the Veteran has described service stressors that amount to a fear of hostile military activity, in that the Veteran was confronted with an event that involved the threat of actual death to himself and the death and injury of others.  Thus, his service stressors are conceded.

However, the Board finds that service connection for PTSD is not warranted, as the weight of the competent and credible evidence is against a finding that the Veteran has a been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

VA treatment records demonstrate that in November 2006, the Veteran was diagnosed with PTSD.  At that time, the Veteran reported experiencing psychiatric symptoms since returning home from Iraq, including getting depressed, angry, verbally abusive, having anxiety, and feeling agoraphobic.  It was concluded that he had a one year history of PTSD following the loss of seven buddies in his unit.  It was stated that it was more likely than not that his current psychiatric symptoms were the direct result of his combat experiences in Iraq.  Records dated in the following years, including in April 2009, reflect an ongoing diagnosis of both PTSD and depression.  

However, on September 2009 VA examination, after interviewing the Veteran and reviewing the claims file, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner explained that the Veteran's symptoms instead met the criteria for depression, a psychiatric condition that was, in part, related to his military service.  

VA treatment records are consistent with the September 2009 VA opinion.  In June 2009, the Veteran underwent an intake psychotherapy evaluation.  After thorough report of his psychiatric history, and mental status examination, a diagnosis of depressive disorder was given.  The psychologist explained that although the Veteran experienced trauma in service, including learning of the deaths of others in his unit, and identified posttraumatic stress to include intrusive memories and a psychological response towards individuals that reminded him of middle easterners, his symptoms were not sufficient to support a diagnosis of PTSD.  Treatment records dated since January 2010 reflect only a diagnosis of depression, without reference to PTSD.

In this case, the Board finds that despite the earlier, ongoing diagnosis reflected in the VA treatment records at the beginning of the appeal period, the probative medical opinions of record, to include a thorough VA examination and an extensive VA psychological assessment, demonstrate that the Veteran does not in fact meet the criteria for a diagnosis of PTSD.  The probative and persuasive medical opinions show that the Veteran suffers from depression, but the evidence does not demonstrate that he suffers from PTSD.  Accordingly, because a current diagnosis of PTSD is not established, the elements of service connection are not met, and the claim must be denied.

Although the Veteran contends that his PTSD was caused or aggravated by his service, the Board accords his statements regarding the etiology of this disorder less probative value as he is not competent to opine on such a complex medical question.  It is true that lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460 (1999). 

While the Veteran is competent to state his symptoms and in-service stressors, he is not competent to state that he meets the criteria for a diagnosis of PTSD based upon those stressors, as he does not have the requisite knowledge and skills to determine such etiology.  Such a conclusion requires medical skill and review of the mental health findings in service and since service. 

However, as stated earlier, the Board finds that the probative medical evidence of record positively relates his current depression to his service.  Specifically, the September 2009 VA examiner explained that the Veteran's military service "could have contributed to his experience of loss and feelings of depression over his 20 year career."  The examiner explained that the Veteran's depression was multi-faceted and was due to a number of life events.  Thus, while the Veteran's military service did not expressly cause the Veteran's depression, there was a likelihood that it at least contributed to his current depression.  The Board notes that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  A review of the record demonstrates the Veteran's consistent statements of feelings of loss, depression, and anger with regard to certain service experiences, to include his reported service stressors.  Although it has been medically determined that he does not meet the criteria for a diagnosis of PTSD, the probative medical evidence of record does reflect that he suffers from depression that is at least in part related to his active service.  Accordingly, as there is no other evidence to the contrary, the Board finds that service connection for depression is warranted.

As the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, the benefit of the doubt doctrine is not for application.  However, with regard to the claim for service connection for depression, the Board has applied the benefit of the doubt in the Veteran's favor, and that claim is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied

Service connection for depression is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


